Application pursuant to Executive Law § 298 by petitioner State Division of Human Rights to enforce its order, dated June 15, 1998, finding that respondent discriminated against the complainant by terminating his employment because of his age, and awarding the complainant compensatory damages of $2,500 (transferred to this Court by order of the Supreme Court, New York County [Karla Moskowitz, J.], entered June 29, 1999), unanimously granted, without costs.
Substantial evidence supports the finding of discrimination, which rested largely on credibility determinations. We note that the complainant testified that respondent’s manager inquired specifically about his age, and commented that he was “too old for this business,” just before terminating his employment as a grillman in a delicatessen after one day, and that the manager’s testimony that he relied on the opinion of other grillmen that the complainant lacked necessary skills was contradicted by the testimony of one of those grillmen (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The award of $2,500 for the mental anguish that the complainant asserted the incident caused him was appropriate. Concur— Nardelli, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.